Avery, J.
after stating the facts: We concur with the Court below in the opinion that plaintiff is not, in any view of the testimony, entitled to recover. He could not, according to the evidence, have seen the approaching train until he stepped off the Narrow-gauge road and was within six feet of the main track along which it was coming. There is no testimony tending to show how near it was to him when he attempted to cross, and it would have been impossible for the jury to have determined whether the defendant’s agents were negligent in failing to stop the train (if it was their duty to make any attempt to stop at all) without information as to the actual distance between him and the engine at the moment when he passed upon the track in front of it, and in the absence of proof as to the number of yards within which the train could have been stopped by the use of all the appliances at the command of the engineer, *307after he saw, or might, by reasonable care and watchfulness, have seen the plaintiff on the track. But if the witness had thrown additional light upon life transaction by giving the data mentioned, the plaintiff’s right to recover would not still have been established, even prima facie, unless there had been evidence also tending to show that the engineer knew him when he saw him upon the track, or could, by the exercise of ordinary care, have seen him, and had actual' knowledge, or reasonable ground for the belief that, on account of some mental or physical infirmity, he could not assume that plaintiff would step off the track in time to escape injury. If, with such actual knowledge or information, the engineer carelessly refrained from all effort to check the speed of the engine, when he might, without peril to the passengers on the train, have prevented the injury by stopping it short of the point where plaintiff was stricken, then the defendant was liable in damages, notwithstanding the negligence of the plaintiff. 2 Woods’ R. L.,
§ 320; Parker v. Railroad, 86 N. C., 221; Wharton Neg., 389a; McAdoo v. Railroad, 105 N. C., 140. In the absence of actual knowledge or information as to the plaintiff’s infirmity, and of opportunity for recognizing him, the engineer was justified in assuming that the plaintiff was a man of ordinary intelligence and would get off the track in time to avert danger, and that it was not necessary to delay the train by checking its speed merely because an apparently and presumably reasonable human being was crossing at a point far enough in his front to enable him to stop it, if he chose, before reaching such a person. McAdoo v. Railroad, supra.
No error. Judgment affirmed.